FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        January 4, 2019
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 KEITH WRIGHT,

       Plaintiff - Appellant,

 v.                                                        No. 18-6135
                                                    (D.C. No. 5:18-CV-00158-D)
 FNU PETTY; CORRECTIONAL                                   (W.D. Okla.)
 CORPORATION OF AMERICA, INC.;
 DOES 1–25,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

      Proceeding pro se and in forma pauperis (IFP),1 California prisoner Keith

Wright brought this personal-injury action against (1) the Correctional Corporation of

America (CCA) and (2) CCA employee Correctional Officer Petty (collectively, the




      *
         After examining the brief and appellate record, this panel has determined
unanimously that oral argument wouldn’t materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment isn’t binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
       1
         Because Wright proceeds pro se, we liberally construe his filings. See
Eldridge v. Berkebile, 791 F.3d 1239, 1243 n.4 (10th Cir. 2015). But we won’t act as
his advocate. See id.
defendants).2 Specifically, Wright alleged that he suffered an injury when—as a

result of Petty’s failure to exercise due care—a heavy steel door closed on Wright’s

foot.

        Upon the recommendation of a magistrate judge, the district court ruled that

Wright’s claims were untimely and dismissed his complaint for failure to state a

claim. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1). Wright appeals. For the

reasons discussed below, we affirm.

                                      Background

        Wright suffered the underlying injury to his foot on July 23, 2014. But he

didn’t bring his claims until more than three years later. Thus, the magistrate judge

who screened Wright’s February 16, 2018 complaint noted that his claims appeared

to be time-barred and ordered Wright to show cause why the court shouldn’t dismiss

his complaint on that basis. See §§ 1915(e)(2)(B); 1915A(a)–(b)(1). When Wright

failed to respond to the show-cause order, the magistrate judge concluded that

Wright’s claims were untimely under Oklahoma law and recommended dismissing

his complaint.3

        Wright timely objected to the magistrate judge’s recommendation, arguing that

he was entitled to equitable tolling because—according to him—the defendants failed

to prepare and provide a timely injury report. The district court rejected this


        2
        In addition to CCA and Petty, the complaint’s caption also lists “Does 1 to
25.” R. 4. But the body of the complaint makes no mention of these additional
defendants. Accordingly, we do not address them further.
      3
        Wright was incarcerated in Oklahoma at the time of his injury.
                                            2
argument, reasoning that (1) as of the date of his injury, Wright “had all the

information he needed to submit a timely claim, notwithstanding the absence of a

formal [injury] report” and (2) the defendants’ failure to prepare and provide a timely

injury report didn’t “constitute an ‘extraordinary circumstance’ that prevented

[Wright] from timely submitting his claim.” R. 45 (quoting Holland v. Florida, 560

U.S. 631, 649 (2010)). Thus, the district court adopted the magistrate judge’s

recommendation, dismissed Wright’s complaint for failure to state a claim, and

entered judgment in favor of the defendants. Wright appeals.

                                       Analysis

      On appeal, Wright advances multiple challenges to both the magistrate judge’s

recommendation and the district court’s order adopting that recommendation. Except

where otherwise noted, our review is de novo. See Young v. Davis, 554 F.3d 1254,

1256 (10th Cir. 2009).

      Wright first asserts that the magistrate judge erred in (1) sua sponte raising the

question of timeliness and (2) applying Oklahoma law—rather than Maryland,

Tennessee, or California law—to determine whether Wright’s claims were time-

barred. But Wright didn’t advance either of these specific arguments in his objections

to the magistrate judge’s recommendation. Thus, we decline to consider them. See

Fed. R. Civ. P. 72 (“Within 14 days after being served with a copy of the [magistrate

judge’s recommendation], a party may serve and file specific written objections to

the proposed findings and recommendations.” (emphasis added)); Moore v. United

States, 950 F.2d 656, 659 (10th Cir. 1991) (explaining that under firm-waiver rule,

                                           3
failure to raise objection to magistrate judge’s recommendation “waives appellate

review of both factual and legal questions”).

       Next, Wright asserts that the district court erred in “refus[ing] to consider” his

equitable-tolling argument. Aplt. Br. 4. Yet we see no indication that the district

court failed—let alone actively refused—to consider Wright’s argument. On the

contrary, the record reflects that the district court expressly addressed and rejected

Wright’s assertion that he was entitled to equitable tolling based on the defendants’

alleged failure to timely prepare and provide an injury report. And because the

district court didn’t refuse to consider Wright’s argument, it necessarily didn’t err in

that respect.

       Finally, Wright repeatedly argues that the district court abused its discretion in

refusing to allow him to amend his complaint to plead a retaliation claim. In support,

Wright provides nearly two full pages of argument—complete with citations to legal

authority—explaining his retaliation theory. But Wright never provided such

argument or authority to the district court. Instead, he raised the specter of

amendment in a single sentence that appeared at the tail end of his objections to the

magistrate judge’s recommendation.

       To the extent Wright intended for this single sentence to serve as a request for

leave to amend his complaint, he fails to provide a record citation demonstrating the

district court ever ruled on that request. Cf. 10th Cir. Rule 28.1(A) (“For each issue

raised on appeal, all briefs must cite the precise references in the record where the

issue was raised and ruled on.” (emphasis added)). Indeed, Wright concedes that the

                                            4
district court never even “acknowledge[d],” let alone ruled upon, his purported

request. Aplt. Br. 9. Under these circumstances, it appears that the district court may

well have been unaware of that request—an understandable oversight given Wright’s

failure to fully develop it below. Cf. Barnett v. Hargett, 174 F.3d 1128, 1133 (10th

Cir. 1999) (“The task of sorting th[r]ough pro se pleadings is difficult at best . . . .”).

       In short, the single, undeveloped sentence Wright included in his objections to

the magistrate judge’s recommendation didn’t constitute a motion for leave to amend.

See Calderon v. Kansas Dep’t of Soc. & Rehab. Servs., 181 F.3d 1180, 1187 (10th

Cir. 1999) (holding that a “single sentence, lacking a statement for the grounds for

amendment and dangling at the end of [appellant’s] memorandum, did not rise to the

level of a motion for leave to amend” and that motion for leave to amend was

therefore “never properly before” district court). And because a motion for leave to

amend was never actually before the district court, the district court didn’t abuse its

discretion in failing to grant Wright an opportunity to amend his complaint. See id.;

Hall v. Witteman, 584 F.3d 859, 868 (10th Cir. 2009) (noting that when litigant fails

to adequately apprise district court of basis for proposed amendment, district court

isn’t “required to recognize, let alone grant, a motion to amend”).




                                             5
                                     Conclusion

      For the reasons discussed above, we affirm the district court’s order dismissing

Wright’s complaint for failure to state a claim. As a final matter, we grant Wright’s

motion to proceed IFP.




                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                           6